ANSTEAD, Judge, specially
concurring.
I agree that neither the provisions of Rule 1.442 nor the terms of the offer of judgment actually made and enforced constituted a bar to the trial court’s order taxing attorney’s fees. The rule encour*369ages the early termination of litigation on terms agreed on by both parties. Here, appellants agreed to the entry of judgment against them and the payment of attorney’s fees up to that point. Had the matter ended there, judgment would have been entered and fees awarded to appellees up to that point. However, appellants then acted in a manner not contemplated by the rule: they sought to set aside the judgment entered pursuant to their own offer. Because that activity was not contemplated by the rule, and, in fact, is contrary to its purpose, I believe the trial court was free to award attorney’s fees in addition to those stated in the offer. Those fees were awarded for defending a judgment predicated on a statutory scheme which includes a provision for attorney’s fees.